DETAILED ACTION
This office action is in response to the amendment filed on August 23, 2022. Claims 1 and 3-8 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 23, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, is Finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbst et al. (2007/0221016).

In reference to claim 1, Herbst et al. disclose pliers, comprising: a first body (20, Figures 1, 2 and 10) comprising: an upper handle (12/28), a lower jaw (24) coupled to the upper handle (Figures 1, 2 and 10), and a first pivot body (68) located between the upper handle and the lower jaw (Figure 2 and 10), a second body (18, Figures 1, 2 and 14) comprising: a lower handle (14/26), an upper jaw (22) coupled to the lower handle (Figures 1 and 2) and a second pivot body (78) located between the lower handle and the upper jaw (Figures 14 and 15) and a pivot (16) formed between the first pivot body and the second pivot body (Figures 1 and 2), wherein the upper jaw pivots relative to the lower jaw about a pivot axis (A) of the pivot (Figure 2 and paragraph 129), wherein an inner surface (i.e. at 30, Figure 10) of the first pivot body and an inner surface (i.e. at 50, Figure 14) of the second pivot body define a hole (i.e. formed as the hole within elements 30 and 50, see Figures 2, 10 and 14 and see annotated figure 2 below) configured/capable (because it has met all the structural limitations of the claim) of receiving a finger a user (note; a user can insert a finger through a portion of a hole extending through pivot 16 that is also received within the finger hole formed within elements 30 and 50, see figure below), wherein the pivot axis is at least partially surrounded by the inner surfaces of the first and second pivot bodies (Figure 2) such that the pivot axis is located in the finger hole (Figure 2) and wherein the inner surface (i.e. 30) of first pivot body (68) is a curved surface (Figure 10) and the inner surface (i.e. 50) of second pivot body (78) is a curved surface (Figure 14) and when the upper and lower jaws are in a closed position (Figures 3 and 4), the inner surfaces (30 and 50) of the first and second pivot bodies define a circle (30/50, see figure 2 below and Figures 10 and 14) that defines the outer perimeter of the finger hole (see figure 2 below).


[AltContent: textbox (Portion of the finger hole extending through pivot 16 which is capable of receiving a finger because it is an opening )][AltContent: arrow] 
    PNG
    media_image1.png
    477
    542
    media_image1.png
    Greyscale

[AltContent: textbox (Inner surface of first pivot body 68 defining a circle that defines the outer perimeter of the finger hole)]                    
[AltContent: textbox (Portion 50 of the hole that is formed within elements 30 and 50 )]
[AltContent: ][AltContent: ][AltContent: textbox (Portion 30 of the hole that is formed within elements 30 and 50 )][AltContent: textbox (Inner surface of second pivot body 78 defining a circle defines the outer perimeter of the finger hole)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    547
    619
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Herbst et al. (2007/0221016) in view of Steele et al. (2011/0167642).

In reference to claim 3, Herbst et al. disclose the claimed invention as previously mentioned above, but lack, a locking mechanism that locks the upper handle relative to the lower handle such that the upper jaw is locked adjacent to the lower jaw in a locked position. 
However, Steele et al. teach that it is old and well known in the art at the time the invention was made to provide pliers (at 10 or 110) with a locking mechanism (52/54) that locks an upper handle (22) relative to a lower handle (28) such that the upper jaw is locked adjacent to the lower jaw in a locked position (Figure 1 and Paragraph 17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Herbst et al., with the known technique of providing the locking mechanism that locks the upper handle relative to the lower handle, as taught by Steele et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively maintains the pliers in a closed position thereby more easily storing the tool when not needed. 

In reference to claim 4, Herbst et al. disclose the claimed invention as previously mentioned above, but lack, a spring that biases the upper handle away from the lower handle such that the upper jaw pivots to an open position relative to the lower jaw. 
However, Steele et al. also teach that it is old and well known in the art at the time the invention was made to provide pliers (at 10 or 110) with a spring (76) that biases the upper handle away from the lower handle such that the upper jaw pivots to an open position relative to the lower jaw (Paragraph 22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Herbst et al., with the known technique of providing the spring that biases the upper handle away from the lower handle such that the upper jaw pivots to an open position relative to the lower jaw, as taught by Steele et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively maintains the pliers in an open position thereby aiding one-handed use of the pliers. 

Claim 5, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Herbst et al. (2007/0221016) in view of Steele et al. (2011/0167642) and Montague et al. (6625832). 

In reference to claim 5, Herbst et al. disclose the claimed invention as previously mentioned above, but lack providing, wire strippers on the upper jaw and the lower jaw, wherein the wire strippers have apertures configured to strip different gauges of wire and forming the wire strippers from carbide steel.
However, Steele et al. teach that it is old and well known in the art at the time the invention was made to provide pliers (at 10 or 110) with wire strippers (44) on the upper jaw (26) and the lower jaw (20, Figure 1), wherein the wire strippers have apertures configured to strip different gauges of wire (Paragraph 15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Herbst et al., with the known technique of providing the wire strippers on the upper jaw and the lower jaw, as taught by Steele et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively strips insulation from a wire without substantial penetration of the underlying wire core. 
In addition, Montague et al. teach that it is old and well known in the art at the time the invention was made to form a wire strippers (46 and 48, Figure 1) from tungsten carbide which is commonly known as carbide steel (Column 5, Lines 49-50 and Column 6, Lines 2-5).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of the wire strippers, of Herbst et al., with the known technique of forming wire strippers from tungsten carbide (which is commonly known as carbide steel), as taught by Montague et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having increased wear resistance thereby extending the useful life of the device. 

Claims 6-8 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Herbst et al. (2007/0221016) in view of Lauzon et al. (2008/0307932) and Steele et al. (2011/0167642). 
	
In reference to claim 6, Herbst et al. disclose the claimed invention as previously mentioned above and further show that the upper and lower jaws are needle-nose
gripping tips (at tip portions of the 70 and 90 respectively, Figure 2) and disclose that the upper and lower jaws are formed from tungsten carbide which is commonly known as carbide steel (Paragraph 125), but lack, forming the upper and lower jaws from diamond grit and assuming arguendo specifically lack forming, the upper and lower jaws as needle-nose gripping tips. 
However, Lauzon et al. teach that it is old and well known in the art at the time the invention was made to form jaws (left 380 and right 380, Figure 5a) from any material (Paragraph 87) including tungsten carbide which is commonly known as carbide steel (Paragraph 87) and with a coating including diamond (Paragraph 77). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the jaws, of Herbst et al., with the known technique of forming jaws with a diamond coating, as taught by Lauzon et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having corrosion resistant jaws and which also have increased friction or gripping surfaces thereby allowing the device to more effectively “bite” into the workpiece thus preventing slippage from occurring during normal operation. 
In addition, as discussed above assuming arguendo, that Herbst et al. lack specifically disclosing that the upper and lower jaws are needle-nose gripping tips, than Steele et al. is used for such a teaching. 
Steele et al. teach that it is old and well known in the art at the time the invention was made to provide pliers (at 10 or 110) with upper (26) and lower (20) jaws as needle-nose gripping tips (Paragraph 26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the upper and lower jaws, of Herbst et al., with the known technique of providing the upper and lower jaws with needle-nose gripping tips, as taught by Steele et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows a user to more effectively and easily reach into hard to reach areas thereby more effectively and easily tightening or loosening various workpieces during normal operation.  

In reference to claim 7, Steele et al. disclose that the needle-nose gripping tips (38) form a taper (see Figure 1) from the finger hole pivot (see hole in figure above, as taught by Herbst et al.) such that a thickness of the finger hole pivot measured along the pivot axis is greater than a thickness of the needle-nose gripping tips, because the tips (at 38), of Steele et al. have a smaller thickness than pivot portion (30, see Figures 1 or 3). 
In reference to claim 8, Lauzon et al. disclose that it is known to provide various components of a wrench from any material (see paragraph 87) including upper (left 310) and lower (right 310) handles (Figure 5a) and upper (left 380) and lower jaws (right 380, Figure 5) comprise the carbide steel material (Paragraph 87) and wherein the needle-nose gripping tips comprise the diamond grit (i.e. a diamond coated, see Paragraph 77). 
Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive. 
Applicant contends that, “As amended, independent claim 1 recites, “the inner surfaces of the first and second pivot bodies define a circle that defines the outer perimeter of the finger hole.” On page 5 of the Office Action, the Examiner identifies pivot rings 104 and 94 of Herbst as the recited first and second pivot bodies. However, the outer perimeter of the finger hole of Herbst is not defined by the inner surfaces of pivot rings 94 and 104, but rather, by the inner surface of pivot ring 104 alone.”
However, the examiner respectfully disagrees with this statement. The examiner has included newly annotated Figure 2, on page 4 above, which more clearly shows that the inner surfaces (i.e. 30 and 50) of the first (68) and second (78) pivot bodies define a circle (see curved surfaces of 30 and 50 in Figures 10 and 14 and in the annotated Figure 2 above) that also defines the outer perimeter of the finger hole (which is formed within elements 30 and 50) thereby meeting all the structural limitations of the claim. Since, all of the structural limitations have been met the examiner believes that the rejection is proper and thus is maintained. 
Applicant contends that, “As amended, independent claim 1 recites, “the inner surfaces of the first and second pivot bodies define a circle that defines the outer perimeter of the finger hole.” On page 5 of the Office Action, the Examiner identifies pivot rings 104 and 94 of Herbst as the recited first and second pivot bodies. However, the outer perimeter of the finger hole of Herbst is not defined by the inner surfaces of pivot rings 94 and 104, but rather, by the inner surface of pivot ring 104 alone.”
However, the examiner respectfully disagrees with this statement. As discussed in the rejection above, the examiner has provided a new interpretation of the first (68) and second (78) pivot bodies, of Herbst et al., such that the inner surface (i.e. at 30, Figure 10) of the first pivot body (68) and the inner surface (i.e. at 50, Figure 14) of the second pivot body (78) define a circle (see circular surfaces of 30 and 50 in Figures 2, 10 and 14) that also defines the outer perimeter of the finger hole (formed as the hole within elements 30 and 50) thereby meeting all the structural limitations of the claim. Since, all of the structural limitations have been met the examiner believes that the rejection is proper and thus is maintained.
Applicant contends that, “As stated in Herbst: “The male and female pivot rings 104 and 94 threadably engage together on male threads 110 and female threads 100, respectively, to hold the entire pivot assembly 16 together.” Par. [0135]. Likewise, as shown in FIG. 2 of Herbst, the inner surface of pivot ring 94 (forming threads 100) is configured to receive the outer surface of pivot ring 104 (forming threads 110) when the two pivot rings 94 and 104 are threaded together during assembly. As such, the inner surface of pivot ring 94 defines a circle that is different from, specifically larger than, the circle defined by the inner surface of pivot ring 104. As shown in Fig. 1 of Herbst, the outer boundary of the finger hole is defined by the inner surface of pivot ring 104. See Fig. 1 of Herbst, copied and annotated below. Although the inner surface of pivot ring 104 defines a circle that defines an outer perimeter of the finger hole, the inner surface of pivot ring 94, surrounding both the inner and outer surfaces of pivot ring 104, defines a circle that is outside of and larger than the outer perimeter of the finger hole. Thus, the inner surface of pivot ring 94 does not form, or contribute to forming, a circle that defines an outer perimeter of the finger hole. 
However, the examiner respectfully disagrees with this statement. The remarks above have been considered but are deemed moot because the examiner has included a new interpretation of the first and second pivot bodies and the finger hole, as previously discussed above, which meet the limitations of the amended claims. Since, all of the structural limitations have been met the examiner believes that the rejection is proper and thus is maintained.
Applicant contends that, “As such, Herbst fails to disclose first and second pivot bodies wherein the inner surfaces of the first and second pivot bodies define a circle that defines the outer perimeter of the finger hole, as recited in claim 1, as amended.”
However, the examiner respectfully disagrees with this statement. Again, the examiner notes that the inner surfaces (i.e. 30 and 50) of the first (68) and second (78) pivot bodies do define a circle (see curved surfaces of 30 and 50 in Figures 10 and 14 and in the annotated Figure 2 above) that defines the outer perimeter of the finger hole (which is formed as the hole within elements 30 and 50) thereby meeting all the structural limitations of the claim. Since, all of the structural limitations have been met the examiner believes that the rejection is proper and thus is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723